*411ON MOTION BOB REHEARING.
Bboyles, J.
The learned counsel for the plaintiff in error insist that this court, in rendering its decision of affirmance of the judgment of the lower court, must have overlooked the note of the judge set out on pages 309 and 310 of the record. The pertinent portion of the note is as follows: “There was no motion made touching the qualification or disqualification of the jurors by reason of being related to the depositors, or being depositors, and, the court not having been called upon to make any ruling thereon, and counsel for defendant and the State having acquiesced in permitting the jurors to stand aside who were related to depositors, and counsel for defendant having authorized the court and requested the court not to require those, jurors who had been duly drawn from the jury box, to serve as tales jurors upon the trial of said case, to come into court and make known to the court their relationship to the depositors; and for these reasons quite a number of said jurors were not required to come in court. During the progress of impaneling the’ jury to try said case, whenever it appeared that a juror was a depositor or related to a depositor, he was permitted to "stand aside on account of the acquiescence of counsel for defendant and the State without the court being called upon to make any ruling thereon.” In- deciding the case we carefully considered this note, hut did not view it in the same light as that in which counsel for the defendant evidently saw it. In our opinion, this note plainly shows that the defendant, by his counsel, upon the trial, waived the question of whether the tales jurors who were put upon the jury, among whom were the two jurors related to depositors, were so related. This being true, the accused will not be heard, after the trial, to raise the very point that he expressly waived upon the trial.

Motion for rehearing denied.